Title: From George Washington to Brigadier General Henry Knox, 4 June 1779
From: Washington, George
To: Knox, Henry


        
          Dr Sir
          Morristown [N.J.] 4th June 1779.
        
        On the 2d instant a part of the enemy possessed themselves of the fort on Ver-planks point, by capitulation—they are now throwing up some works on the point on this side. It would appear from a number of circumstances that they mean to press their operations against the posts on the highlands.
        The militia are calling out for amunition, and the supply for the army, as you know, is far from being sufficient. I would therefore wish you to send on careful and active conductors to hasten forward to the army, a competent supply, from the nearest magazines. I am Dr Sir your most hble servt
        
          Go: Washington
        
      